DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (lDS) submitted on October 12, 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art does not teach or fairly suggest the use of an imaging device comprising an imager configured to capture an image of an object to generate image data, a memory storing the image data, and a processor programmed to perform as an image reproduction unit for reproducing the image data, a face recognition processing unit for performing a face recognition process of the image data, a composition processing unit for generating composite data by performing a composition process so that images of persons captured in each of a plurality of image data are included in one image data, and a selection operation unit for allowing a user to select one of the plurality of image data stored in the memory, wherein when the image reproduction unit reproduces first image data, the face recognition processing unit recognizes a face of a first person by performing the face recognition process on the first image data, and wherein in a case where second image data, which is obtained by capturing an image of a second person other than the first person at an arbitrary imaging timing different from an imaging timing of the first image data with a background determined as the same as a background of the first image data, is stored in the memory, the composition processing unit extracts a candidate of the second image data from the plurality of image data stored in the memory, sets the one of the plurality of image data selected through the selection operation unit as the second image data, and generates the composite data in which the first person and the second person are superimposed on the background determined as the same by using the first image data and the second image data, in conjunction with the other limitations of the claims.
As for claim 2, the prior art does not teach or fairly suggest the use of an imaging device comprising an imager configured to capture an image of an object to generate image data, a memory storing the image data, and a processor programmed to perform as an image reproduction unit for reproducing the image data, a face recognition processing unit for performing a face recognition process of the image data, a composition processing unit for generating composite data by performing a composition process so that images of persons captured in each of a plurality of image data are included in one image data, and a mode setting unit for setting an automatic composition mode in which the composition processing unit performs the composition process when the image reproduction unit reproduces the image data, wherein the face recognition processing unit recognizes a face of a first person by performing the face recognition process on first image data, wherein, in a case where second image data, which is obtained by capturing an image of a second person other than the first person at an arbitrary imaging timing different from an imaging timing of the first image data with a background determined as the same as a background of the first image data, is stored in the memory, the composition processing unit generates the composite data in which the first person and the second person are superimposed on the background determined as the same by using the first image data and the second image data, and wherein, in a case where the automatic composition mode is set, when the image reproduction unit reproduces the image data, the face recognition processing unit starts the face recognition process on the image data, in conjunction with the other limitations of the claims.
As for claim 4, the prior art does not teach or fairly suggest the use of an imaging device comprising an imager configured to capture an image of an object to generate image data, a memory storing the image data, a processor programed to perform as a location information acquisition unit for acquiring location information corresponding to a position on which the image of the object is captured, wherein the memory stores the location information, an image reproduction unit for reproducing the image data, a face recognition processing unit for performing a face recognition process of the image data, and a composition processing unit for generating composite data by performing a composition process so that images of persons captured in each of a plurality of image data are included in one image data, wherein the face recognition processing unit recognizes a face of a first person by performing the face recognition process on first image data, and wherein, in a case where second image data, which is obtained by capturing an image of a second person other than the first person at an arbitrary imaging timing different from an imaging timing of the first image data with a background determined as the same as a background of the first image data, is stored in the memory, the composition processing unit extracts a candidate of the second image data from the plurality of image data stored in the memory based on a search condition that image data to be extracted includes location information that is the same as location information added to the first image data, and generates the composite data in which the first person and the second person are superimposed on the background determined as the same by using the first image data and the second image data, in conjunction with the other limitations of the claims.
As for claim 5, the prior art does not teach or fairly suggest the use of an image processing method comprising the steps of upon reproduction of image data in which an image of an object is captured, setting an operation mode for starting a composition process using the image data, generating first image data in which an image of a first person is captured, recognizing the first person by performing a face recognition process on the first image data, searching and reading, from a memory in which a plurality of image data other than the first image data is stored, second image data which is obtained by capturing an image of a second person other than the first person with a background determined as the same as a background of the first image data, and generating composite data in which the first person and the second person are superimposed on the background determined as the same, in conjunction with the other limitations of the claims.
As for claim 3, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0120273: note the use of an imaging device that performs image composition of a plurality of people on a common background, but fails to disclose a determination of the image backgrounds and/or locations are the same, as claimed. 
US 2015/0009359: note the use of image composition using recognized faces within each of the images, but fails to disclose a determination of the image backgrounds and/or locations are the same, as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697